             Case 1:19-cv-01616-BR      Document 1       Filed 10/09/19     Page 1 of 3




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
AMY E. POTTER
amy.potter@usdoj.gov
Assistant United States Attorney
405 E. 8th Street, Suite 2400
Eugene, Oregon 97401-2708
Telephone: (541) 465-6771
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     MEDFORD DIVISION

UNITED STATES OF AMERICA,                                 1:19-cv-01616-BR

        Plaintiff,

        v.                                                COMPLAINT, in rem,
                                                          FOR FORFEITURE
$17,857.00 U.S. CURRENCY and
$17,300.52 U.S. CURRENCY, in rem,

        Defendants.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Amy E. Potter, Assistant United States Attorney, for its complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.

                                                II.

        Defendants, in rem, $17,857.00 U.S. Currency and $17,300.52 U.S. Currency, were

Complaint in rem for Forfeiture                                                             Page 1
          Case 1:19-cv-01616-BR          Document 1        Filed 10/09/19     Page 2 of 3




seized in the District of Oregon, and are now and during the pendency of this action will be

within the jurisdiction of this Court.

                                                 III.

       Defendants, in rem, $17,857.00 U.S. Currency and $17,300.52 U.S. Currency represent

proceeds traceable to an exchange for controlled substances or were used or intended to be used

to facilitate such a transaction in violation of 21 U.S.C. § 841(a)(1), and are forfeitable to the

United States pursuant to the provisions of 21 U.S.C. § 881(a)(6), as more particularly set forth

in the declaration of Christopher Karabinas, Special Agent, Homeland Security Investigations,

marked as Exhibit A, attached and fully incorporated herein by this reference.

       WHEREFORE, plaintiff, United States of America, prays that due process issue to

enforce the forfeiture of defendants, in rem, $17,857.00 U.S. Currency and $17,300.52 U.S.

Currency; that due notice be given to all interested persons to appear and show cause why

forfeiture of these defendants, in rem, $17,857.00 U.S. Currency and $17,300.52 U.S. Currency

should not be decreed; that due proceedings be had thereon; that these defendants be forfeited to

the United States; that the plaintiff United States of America be awarded its costs and

disbursements incurred in this action.

DATED: October 9, 2019.                        Respectfully submitted,

                                               BILLY J. WILLIAMS
                                               United States Attorney

                                               s/ Amy E. Potter
                                               AMY E. POTTER
                                               Assistant United States Attorney




Complaint in rem for Forfeiture                                                                Page 2
          Case 1:19-cv-01616-BR         Document 1      Filed 10/09/19     Page 3 of 3




                                       VERIFICATION




       I, Christopher Karabinas, declare under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Special Agent with Homeland Security Investigations and

that the foregoing Complaint in rem for Forfeiture is made on the basis of information officially

furnished and upon the basis of such information the Complaint in rem for Forfeiture is true as I

verily believe.



                                     s/Christopher Karabinas
                                     CHRISTOPHER KARABINAS
                                     Special Agent
                                     Homeland Security Investigations




Complaint in rem for Forfeiture                                                            Page 3
        Case 1:19-cv-01616-BR         Document 1-1       Filed 10/09/19     Page 1 of 15




                     DECLARATION of CHRISTOPHER KARABINAS

       I, Christopher Karabinas, do hereby declare:

                               BACKGROUND/EXPERIENCE

       1. I am a Special Agent (SA) of the Department of Homeland Security (DHS),

Homeland Security Investigations (HSI) and have been so employed since December 2010. I am

currently assigned to the Resident Agent in Charge office, Medford, Oregon. I completed six

months training at the HSI Academy located at The Federal Law Enforcement Training Center,

Glynco, GA, where I learned the skills necessary to conduct federal criminal investigations,

including investigating crime scenes, interviewing witnesses and suspects, and writing reports

and affidavits. Prior to this, I was employed as a U.S. Customs and Border Protection Officer,

Immigration Officer, and a U.S. Federal Air Marshal. I have been a federal law enforcement

officer since August of 2000. During my tenure as a federal law enforcement officer, I have

investigated and/or participated in investigations of money laundering, narcotics trafficking,

fraud, smuggling, and theft. I have also acquired knowledge and information about the illegal

drug trade and the various means and methods by which it is furthered from formal and informal

training, other law enforcement officers and investigators, informants, individuals I have arrested

and/or interviewed, and my participation in other investigations. I am a participating member of

the Medford Area Drug and Gang Enforcement Taskforce (MADGE) located in Medford Police

Department’s drugs and gang division.

       2. I have participated in searches of premises and assisted in evidence gathering by

means of search warrant. I have received training in investigating money laundering and have

had the opportunity to study and investigate numerous examples of money laundering schemes



Declaration of Christopher Karabinas                                    EXHIBIT A Page 1
         Case 1:19-cv-01616-BR         Document 1-1        Filed 10/09/19     Page 2 of 15




specifically pertaining to the laundering of drug proceeds. I have received approximately 80

hours of specialized training from the Federal Law Enforcement Training Center regarding asset

forfeiture and financial investigations.

        3. I have participated in hundreds of investigations at the federal, state, and local levels.

These investigations have pertained to narcotics trafficking and laundering drug proceeds as well

as a variety of criminal activities including bulk cash smuggling, alien smuggling, fraud, illegal

exportation of munitions, interstate transportation of stolen property, and wire fraud.

                             PURPOSE OF THIS DECLARATION

        4. This declaration is submitted in support of a civil complaint in rem for forfeiture of

$17,857.00 in U.S. currency seized from Cheng Vang and Tong Xiong at their home located at

7823 Williams Highway, Grants Pass, Oregon, hereinafter referred to as Subject Property #1,

and $17,300.52 seized from Wells Fargo Bank, including $16,531.71 from account number

xxxxxx7998 in the name of Value Trading LLC, and $768.81 from account xxxxxx3380 in the

name of Cheng L. Vang and Tong Xiong, hereinafter referred to as Subject Property #2. As

discussed below, I believe there is probable cause to believe that Subject Property #1 and Subject

Property #2 are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), as they constitute or were

derived from proceeds traceable to violations of 21 U.S.C. § 841(a)(1).

        5. I have personally participated in this investigation, and the following information is

derived from my personal observation, interviews, review of physical evidence as well as review

of reports generated by other law enforcement officials and discussions with other investigators

who have personal knowledge of the matters covered in those reports, and from conversations

with persons who have personal knowledge of the events described herein. I have not included all



Declaration of Christopher Karabinas                                      EXHIBIT A Page 2
         Case 1:19-cv-01616-BR          Document 1-1       Filed 10/09/19      Page 3 of 15




of the details of the investigation, only those facts that I believe necessary to demonstrate a

probable cause to proceed with civil forfeiture of Subject Property #1 and Subject Property #2.

        6. From my own experience, I know that persons who obtain income from illegal

sources frequently structure their financial dealings in such a manner as to conceal the source of

the proceeds. These persons often acquire assets, make personal expenditures, and/or use the

proceeds from the illegal sources to continue the illegal activity that generates the proceeds.

They often store much of the proceeds in their personal residence in order to avoid depositing

large sums of cash into a bank account that may raise the bank’s suspicion that the proceeds are

from an illegal activity.

        7. I know from my training and experience that Oregon legalized the production and

sale of marijuana and that recreational marijuana remains illegal in Missouri and other states.

Marijuana grown in Oregon sells for far less in Oregon than it sells for in states where it remains

illegal. For this reason, I know that marijuana grown in Oregon is often shipped to other states,

and that Oregon marijuana growers are often paid in cash.

                            SUMMARY OF THE INVESTIGATION

        8. In August 2018, the Oregon State Police (OSP) with the assistance of HSI became

involved in the investigation of a marijuana grow in Oregon run by Cheng Vang (Vang) that was

shipping marijuana out of state. Vang has an illegal marijuana grown in Grants Pass Oregon.

Devine Interview

        9. The investigation began after OSP conducted a traffic stop in Lakeview, Oregon, and

arrested the driver, James Charles Devine (Devine) for transporting approximately 162 pounds of




Declaration of Christopher Karabinas                                       EXHIBIT A Page 3
        Case 1:19-cv-01616-BR         Document 1-1      Filed 10/09/19     Page 4 of 15




marijuana. Devine agreed to cooperation in the hopes of receiving consideration for his pending

charges and told OSP Detective Thomas Willis the following in substance:

       •   Devine is from Missouri.
       •   The marijuana came from Vang’s residence, which was located behind a separate,
           unrelated piece of property that is a “great big” commercial marijuana grow. 1
       •   Cheng Vang, Jr. (Vang, Jr.) paid for Devine’s plane ticket to Oregon. Devine arrived
           in Medford and went to Vang’s residence.
       •   Devine hung out at the Vang’s residence prior to going to Enterprise Rental Car with
           Vang.
       •   Devine paid for the rental vehicle and drove back to Vang’s residence.
       •   Devine was sleeping when “they” loaded the van with the marijuana that was
           packaged in vacuum-sealed bags.
       •   Devine saw about 50 marijuana plants growing outside at Vang’s residence that were
           about 3’ tall but did not see any indoor grows at Vang’s residence.
       •   Devine did not know if the marijuana found in his van came from Vang’s house or
           somewhere else. Vang also had branches of marijuana hanging outside to dry, but
           Devine was not sure how many pounds or how much.
       •   Devine saw the vacuum seal bags and the vacuum sealer in Vang’s residence.
       •   Devine does not know how much money was given for the marijuana.
       •   Devine stated when he got to Kansas City, Missouri with the marijuana, he was going
           to message Vang for instructions on what to do with the marijuana.
       •   The original purpose of Devine’s trip to Vang’s house was to do electrical work.
           Devine was supposed to help install lights and fans in the basement, likely for a
           marijuana grow at Vang’s house.
       •   Devine has been to Vang’s house three to four times, and this was the first time he
           was asked to transport marijuana.
       •   Devine knows Vang is a marijuana grower, but he does not know if he is a medical
           marijuana grower.
       •   When Devine arrived at Vang’s house, Vang asked him to take the marijuana to
           Missouri.
       •   Devine has known Vang for about 20 years, and they met in Minnesota.


   1
     The investigation revealed that the residence at 7823 Williams Highway, Grants Pass,
Oregon and the marijuana grow operation at 7835 Williams Highway, Grants Pass, Oregon are
two separate but adjoining tax lots both owned by Cheng Leng Vang.

Declaration of Christopher Karabinas                                   EXHIBIT A Page 4
        Case 1:19-cv-01616-BR          Document 1-1      Filed 10/09/19    Page 5 of 15




       •     Vang offered Devine a job at a farm in Missouri, so Devine moved to Missouri to
             work for Vang.
       •     Vang is approximately 50 years old, moved to Oregon 2-4 years ago, and lives at the
             residence with his wife and three sons.
       •     Devine described how to get to the Vang’s residence.
       •     Devine did not see any firearms at Vang’s house and the Vangs are not violent toward
             law enforcement.
       •     Devine was shown an aerial photograph of Vang’s residence located at 7823
             Williams Highway in Grants Pass, Oregon. Devine positively identified the
             photograph as being Vang’s property and the location where Devine obtained the
             marijuana.

OLCC and OMMP Licensing at Williams Highway Property

       10.      On August 21, 2018, Detective Lee conducted a check with the Oregon Medical

Marijuana Program (OMMP), Oregon Liquor Control Commission (OLCC), and the Department

of Agriculture for the address of 7823 Williams Highway, Grants Pass, Oregon. He also

conducted a check under the name of Cheng Leng Vang. Neither the Department of Agriculture

nor OLCC had either the address or Vang in their system. OMMP did confirm that Vang was a

current cardholder and the address of 7823 Williams Highway was a current marijuana grow site

for two persons. Therefore, according to Oregon State law, the 7823 Williams Highway address

legally could have a maximum of 16 marijuana plants.

       11.      On September 4, 2018, Detective Lee conducted a check with the OMMP, OLCC,

and the Department of Agriculture for the address of 7835 Williams Highway. The Department

of Agriculture and OLCC did not have either the address or Cheng Leng Vang in their system.

OMMP did confirm that the address of 7835 Williams Highway was a current marijuana grow

site for five persons. Therefore, the 7835 Williams Highway address is allowed to have a total of

34 marijuana plants legally in the state of Oregon.

Property Records

Declaration of Christopher Karabinas                                   EXHIBIT A Page 5
        Case 1:19-cv-01616-BR         Document 1-1      Filed 10/09/19    Page 6 of 15




       12.     According to the Josephine County, Oregon Tax Assessors Office, Cheng Leng

Vang owned the property located at 7823 Williams Highway. Cheng Leng Vang also owns the

property of 7835 Williams Highway. Vang listed his address as 7823 Williams Highway, Grants

Pass, OR. 97527. 7823 and 7835 Williams Highway are two separate tax lots that are adjoining.

The main house is located on the 7823 Williams Highway tax lot. The 7835 Williams Highway

tax lot contained an illegal marijuana grow.

       13.     Based on my training and experience, I am aware that the properties located at

7823 and 7835 Williams Highway, Grants Pass, OR are in an area in which the land is known as

particularly good for marijuana cultivation.

       14.     During the week of August 27, 2018, OSP Trooper Ryan Gosse and Detective

Lee conducted a flight over the tax lots of 7823 and 7835 Williams. Photographs of the

mentioned properties are shown below:

///

///

///

///

///

///

///

///




Declaration of Christopher Karabinas                                  EXHIBIT A Page 6
       Case 1:19-cv-01616-BR     Document 1-1   Filed 10/09/19   Page 7 of 15




Declaration of Christopher Karabinas                         EXHIBIT A Page 7
        Case 1:19-cv-01616-BR          Document 1-1       Filed 10/09/19    Page 8 of 15




Williams Highway Search Warrants

       15.       Based on the above information, Detective Lee obtained an Oregon State search

warrant for the premises located at 7823 and 7835 Williams Highway. On September 11, 2018,

OSP, with assistance from HSI, executed the search warrants.

       16.       During the search of the residence and property, $17,857.00 (Subject Property

#1), 10 firearms, 89 mature marijuana plants with buds (marijuana flower), digital storage

devices in the form of SD cards, and 4 notebooks with what appeared to be drug records were

seized as evidence of drug trafficking.

       17.       In addition to the above-seized items, other items were photographed in place but

not seized. These include marijuana glass pipes, large boxes containing dried marijuana, postal

package envelopes, money gram receipts, bank records, documents, marijuana growing and

processing equipment, and dried marijuana flower. Eight mature marijuana plants (4 per each tax

lot) along with approximately 63 immature marijuana plants also were not seized in accordance

with Oregon state law.

       18.       Detective Lee conducted a recorded interview with Vang after the search warrant

was read to Vang and his family. Vang was advised that the interview was going to be recorded,

and Vang was read his Miranda rights. Vang said he understood his rights. During the interview,

Vang provided the following statements in substance:

             •   Vang and his family bought the property in December of 2016.
             •   Vang said he came to Oregon from Missouri to have an “easier life” because he
                 and his wife had been sick and his children were also having medical problems.
                 Vang talked about treating his family’s pain the natural way with medical
                 marijuana.




Declaration of Christopher Karabinas                                    EXHIBIT A Page 8
       Case 1:19-cv-01616-BR        Document 1-1       Filed 10/09/19     Page 9 of 15




         •   Vang said he was a poultry/cattle farmer in Missouri since 2004. He said they
             owned approximately 300 acres when he lived in Missouri, and when they sold
             the farm they paid off the land. Vang said after the land was paid off in Missouri,
             they traded the land for the property on which they currently lived. Vang said it
             was a “1031” tax exchange, which he described as a government program in
             which one business can be exchanged for another business.
         •   Vang said he originally thought of doing a recreational marijuana grow but he
             realized that the property was too small and it had a lot of trees.
         •   Vang said he was the grow site administrator for 7823 Williams Highway and his
             wife, Tong Xiong, was the grow site administrator for 7835 Williams Highway.
         •   Vang confirmed that he only had medical marijuana (OMMP) grow rights on the
             property.
         •   Vang said he had 7 OMMP grow cards total for both tax-lots.
         •   Detective Lee told Vang that one of his OMMP grow cards had recently expired
             and Vang said that card was in the process of being renewed.
         •   Vang stated he had 40 marijuana plants at 7823 Williams Highway and 44
             marijuana plants at 7835 Williams Highway.
         •   Detective Lee advised Vang he was over the amount of plants he could have on
             each tax-lot according to how many OMMP cards he had.
         •   Detective Lee told Vang he knew he was shipping marijuana out of state and
             asked Vang how much marijuana he has shipped out of Oregon. Vang denied
             shipping marijuana out of the state of Oregon. Detective Lee advised Vang again
             that he knew he was shipping marijuana out of the state and wanted to know how
             many times he has done it. He asked Vang if his family was involved in shipping
             the marijuana and Vang said he did not know. Vang said his family uses all their
             marijuana for various reasons.
         •   Detective Lee asked Vang if he was aware that it was not legal for marijuana to
             leave the state of Oregon, and Vang said he was not aware of that. Detective Lee
             asked Vang again how many times he has sent marijuana out of the state of
             Oregon. Vang said that he has not done it himself. Detective Lee asked Vang if he
             was aware of who was doing it within his household because he knew that
             marijuana was being shipped from his residence. Vang said he did not know.
         •   Vang said he had a couple of pounds of marijuana left, and his sister had some
             too. Vang’s brother-in-law had a stroke and they lived in Selma, Oregon. Vang
             said his sister and brother-in-law could not operate their farm in Selma because
             they did not have any money left. Vang said his sister and brother-in-law had to
             move to Portland. Vang said his sister asked if Vang or his family could help her
             and that she had some marijuana left from last year



Declaration of Christopher Karabinas                                  EXHIBIT A Page 9
          Case 1:19-cv-01616-BR           Document 1-1       Filed 10/09/19    Page 10 of 15




                •   Vang said it was only one time (referring to the marijuana being shipped out of
                    the state of Oregon) and it was recently. Vang said he had a couple of pounds left.
                    Detective Lee asked Vang how much a couple of pounds meant to him. Vang said
                    it was about 20 pounds of marijuana and it was from last year’s marijuana grow.
                    Vang said his sister had about 30 pounds of marijuana left from last year’s
                    marijuana grow.
                •   Detective Lee asked Vang who took the marijuana and where was it going. Vang
                    said his name was “James.” Vang said James was a friend of his.
                •   Vang said he gave James 10-20 pounds of marijuana and Vang’s sister had
                    approximately 30 pounds of marijuana that went to James also. Vang said James
                    picked the marijuana up from Vang’s house (7823 Williams Highway.)
                •   Detective Lee asked Vang where James was taking the marijuana, and Vang said
                    he did not know.
                •   Detective Lee asked Vang if there was any money exchanged between him
                    (Vang) and James. After a long pause Vang stated he did not want to talk with
                    Sergeant Hamilton or Detective Lee any further.

          19.       On September 11, 2018, Detective Lee conducted an interview with Vang’s adult

son Chuej Vang (Chuej) outside of the residence. Chuej was advised that the interview was

going to be recorded, and Chuej was read his Miranda rights. Chuej said he understood his

rights.

          20.       During the interview, Chuej provided the following statements in substance:

                •   Detective Lee advised Chuej there were more plants at their marijuana grow than
                    was allowed. He also told Chuej that he knew marijuana had left their property
                    and was intended to leave the state of Oregon.
                •   Chuej said he was not aware that marijuana was being shipped from the property.
                •   Detective Lee asked Chuej if he was aware of a recent time when his dad (Vang)
                    had given marijuana to a friend to take. Chuej said he was not aware of that but he
                    was aware of his father giving marijuana to his aunt who is now in Portland.
                •   Detective Lee told Chuej that Vang had said James picked up marijuana from
                    their residence (7823 Williams Highway) and it was going to Missouri. Chuej
                    said yes. Detective Lee asked about the relationship of James to the family, and
                    Chuej said James was a longtime friend who helped with construction.
                •   Detective Lee asked Chuej what his involvement was. Chuej said his involvement
                    was to help his parents take care of the marijuana grow (farm) and property.


Declaration of Christopher Karabinas                                        EXHIBIT A Page 10
        Case 1:19-cv-01616-BR            Document 1-1       Filed 10/09/19    Page 11 of 15




              •    Detective Lee asked Chuej if he knew whether James was going to sell the
                   marijuana, and Chuej said he most likely would if he was heading towards the
                   mid-west with the marijuana.
              •    Detective Lee asked Chuej if James bought the marijuana from Vang, and Chuej
                   said he was unsure.
              •    Detective Lee asked Chuej where James was from. Chuej said James was from
                   the mid-west not from Oregon.
              •    Detective Lee asked Chuej how James got to Oregon. Chuej said he wasn’t sure.
                   He had heard James drove out to Oregon, but that his car had broken down.
              •    Detective Lee asked Chuej why James came to Oregon. Chuej said James came to
                   do electrical work for them and fix some things.
              •    Detective Lee asked Chuej if he knew any details on how the marijuana ended up
                   with James. Chuej said he wasn’t sure.
              •    Chuej did remember James being at their house, but only thought James was there
                   to fix their house.

        21.       During the search of the residence, investigators located bank account information

for Wells Fargo Bank and U.S. Bank in the names of Cheng Vang and Tong Xiong. Investigators

also located a Wells Fargo Bank receipt dated August 14, 2018, that showed a balance of

$30,267.31.

        22.       During the search warrant, law enforcement discovered $17,857 inside the

residence (Subject Property #1). $15,857 was located in the master bedroom in a safe in the

closet, purses in the closet, and a wallet elsewhere in the bedroom. In an upstairs bedroom, which

Chuej identified as his bedroom, investigators located a closed container with $2,000.00 inside.

        23.        Inside the master bedroom closet, law enforcement also found nine rifles and one

revolver. Four notebooks found in various locations within the residence contained dollar

amounts and numbers recorded inside. The notebooks appeared to be drug records. Also located

inside the master bedroom were four Walmart MoneyGram orders that were purchased from

March 2, 2017 to June 29, 2018.

Declaration of Christopher Karabinas                                       EXHIBIT A Page 11
       Case 1:19-cv-01616-BR         Document 1-1      Filed 10/09/19     Page 12 of 15




       24.    Investigators also located a padded envelope with the name “James Devine” on it

and another padded yellow envelope addressed to Cheng Vang at the 7823 Williams Highway,

Grants Pass, Oregon from an address in Missouri.

       25.    The basement of the residence contained approximately 33 immature marijuana

plants, trimmed and dried marijuana flower, marijuana “shake,” marijuana drying racks, plastic

bags, and shipping boxes that contained dry marijuana debris. The dining room area contained

approximately 30 immature marijuana starter plants along with a small amount of dried

marijuana on a shelf. The outside of the residence had two marijuana grows that contained a total

of 84 mature marijuana plants and a greenhouse that contained 13 immature marijuana plants.

       26.    During the interview, Chuej did not claim ownership of the money and signed a

HSI Notice of Abandonment form # 4607. Vang refused to sign the form. Vang and Chuej were

cited and released with a future court date pending charges by the State of Oregon for drug and

money laundering violations. On September 18, 2018, the currency (Subject Property #1) was

converted into a bank wire for HSI Medford agents to process for forfeiture.

Financial Investigation

       27.    A review of Wells Fargo Bank Account # xxxxxx7998 indicated suspicious

activity conducted on the account belonging to Vang and Xiong in the name of Value Trading

LLC between February 9, 2018 and September 20, 2018, totaling $199,009.72.

       28.   Oregon Secretary of State Records revealed that Value Trading LLC was

established on February 6, 2018. Organizers were listed as Yia Vang and Cheng Leng Vang,

7823 Williams Highway, Grants Pass, Oregon 97527. The principal place of business was listed

as the same address.



Declaration of Christopher Karabinas                                   EXHIBIT A Page 12
       Case 1:19-cv-01616-BR          Document 1-1      Filed 10/09/19     Page 13 of 15




       29.     The account had deposits totaling $186,510.51 ranging from $2,000.00 to

$90,000.00 from unknown sources.

       •     02/09/2018 account # xxxxxx7998 a cash deposit for $26,120.00.
       •     02/12/2018 account # xxxxxx7998 a wire deposit for $42,120.51.
       •     02/13/2018 account # xxxxxx7998 a cash ATM deposit for $10,000.00 in an Oregon
             branch.
       •     02/14/2018 account # xxxxxx7998 had a wire deposit for $6,270.00 in a Minnesota
             branch.
       •     02/14/2018 account # xxxxxx7998 had a wire deposit for $10,000.00.
       •     02/14/2018 account # xxxxxx7998 had an ATM deposit for $10,000.00 in an Oregon
             branch.
       •     03/01/2018 account # xxxxxx7998 had an ATM deposit for $2,000.00 in an Oregon
             branch.
       •     03/23/2018 account # xxxxxx7998 had an ATM deposit for $90,000.00 in an Oregon
             branch.

       30.      Vang and his wife Xiong reported that they are farmers, but they did not indicate

that they have a marijuana farm. The large monetary deposits in this account appear to be the

proceeds of a controlled substance violation.

       31.      On October 24, 2018, Vang and Xiong filed administrative claims to the seized

currency. In those claims, they claimed joint ownership to the currency and indicated that the

funds represented funds received from the monthly payments of a loan from part of a business

they sold in Missouri in June 2015.

       32.      Vang and Xiong provided a copy of a check for one on the loan payments that

was dated January 26, 2016, in the amount of $3,019.40; an uncertified/notarized copy of an

automatic payment agreement dated July 20, 2015, with handwritten notes indicating payments

made previously; a copy of a amortization table for the loan; and a letter written by Vang to




Declaration of Christopher Karabinas                                    EXHIBIT A Page 13
        Case 1:19-cv-01616-BR        Document 1-1       Filed 10/09/19    Page 14 of 15




Arvest Bank about a loan. This reoccurring payment is not consistent with the deposits into the

bank account.

Bank Account Seizure

        33.     On September 20, 2018, a state seizure warrant for the bank accounts at Wells

Fargo and U.S. Bank in the names of Cheng Vang, Tong Xiong, and Chuej Vang was signed by

a Josephine County Circuit Court Judge and served on the respective banks.

        34.     On September 27, 2018, investigators received a cashier’s check from Wells

Fargo Bank in the amount of $17,300.52, including $16,531.71 from account number

xxxxxx7998 in the name of Value Trading LLC, and $768.81 from account xxxxxx3380 in the

name of Cheng L. Vang and Tong Xiong (Subject Property #2).

Follow-up Interview with Devine

        35.     On January 9, 2019, Detective Lee contacted James Devine via telephone to

clarify his marijuana dealings with Vang. Detective Lee advised Devine that Vang admitted he

provided him with marijuana to be transported out of the state of Oregon. Devine stated this was

the first and only time he transported marijuana out of the state of Oregon for Vang. Devine

stated he flew into Oregon because he was supposed to be working for Vang and the marijuana

export plan came up in conversation while Devine was visiting. Devine further stated Vang told

him he would pay him a couple of thousand dollars for driving the marijuana to Missouri.

Devine further stated he was not sure who he was supposed to meet once he arrived at his

destination. Devine was not sure how Vang would be paid for the marijuana he was delivering.

Devine did not know if Vang had any other type of employment besides growing marijuana for

sale.



Declaration of Christopher Karabinas                                   EXHIBIT A Page 14
       Case 1:19-cv-01616-BR          Document 1-1       Filed 10/09/19     Page 15 of 15




Summary

       36.     Based on the above, and my training and investigative experience, I have probable

cause to believe that Subject Property #1 and Subject Property #2 are subject to forfeiture

pursuant to 21 U.S.C. § 881(a)(6), as they constitute or was derived from proceeds traceable to a

specified unlawful activity, possession and distribution of controlled substances, a violation of 21

U.S.C. § 841(a)(1).

       I declare under penalty of perjury that the foregoing is true and correct pursuant to

28 U.S.C. §1746.

      Executed this 9th day of October 2019.


                                          s/Christopher Karabinas
                                          ____________________________
                                          Christopher Karabinas
                                          Special Agent
                                          Homeland Security Investigations




Declaration of Christopher Karabinas                                     EXHIBIT A Page 15
                                 Case 1:19-cv-01616-BR                                   Document 1-2                   Filed 10/09/19                    Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      $17.857.00 US Currency and $17,300.52 US Currency, in
                                                                                                               rem
     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant Josephine
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Amy E. Potter - United States Attorney's Office
 405 E. 8th Street, Suite 2400, Eugene OR 97401-2708
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1    U.S. Government                   u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2    U.S. Government                   u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21 U.S.C. § 841(a)(1) and 21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:
                      forfeiture of property as proceeds and/or facilitation of drug trafficking
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION      DEMAND $                        CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                                  JURY DEMAND:         u Yes     ✔
                                                                                                                            u No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                      DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 10/9/2019                                                               s/ Amy E. Potter
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
